FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ALLIANCE FOR THE WILD ROCKIES;           No. 16-35829
IDAHO SPORTING CONGRESS; NATIVE
ECOSYSTEMS COUNCIL,                        D.C. No.
              Plaintiffs-Appellants,    1:15-cv-00193-
                                             EJL
                 v.

UNITED STATES FOREST SERVICE;              OPINION
THOMAS TIDWELL, Chief of the
Forest Service; KEITH LANNOM,
Forest Supervisor for Payette
National Forest; NORA RASURE,
Regional Forester for Region 4 for
the U.S. Forest Service,
               Defendants-Appellees,

                and

ADAMS COUNTY, a political
subdivision of the State of Idaho;
PAYETTE FOREST COALITION, an
unincorporated Idaho association,
   Intervenor-Defendants-Appellees.



      Appeal from the United States District Court
                for the District of Idaho
       Edward J. Lodge, District Judge, Presiding
2        ALLIANCE FOR THE WILD ROCKIES V. USFS

           Argued and Submitted February 5, 2018
                    Seattle, Washington

                      Filed August 13, 2018

Before: Milan D. Smith, Jr. and Mary H. Murguia, Circuit
    Judges, and Eduardo C. Robreno, * District Judge.

                   Opinion by Judge Murguia


                          SUMMARY **


                      Environmental Law

    The panel affirmed in part and reversed in part the
district court’s summary judgment in favor of the U.S. Forest
Service and intervenors Adams County, Idaho and Payette
Forest Coalition, and remanded, in an action alleging that the
Forest Service violated environmental laws in connection
with the 2003 Payette National Forest Land and Resource
Management Plan and the Lost Creek Project.

    The 2003 Forest Plan divided the Payette Forest into
“management areas;” and the land within each management
area was assigned to various categories – called
Management Prescription Categories (“MPC”) – that
determined how the land was managed. In 2011, the Forest

    *
      The Honorable Eduardo C. Robreno, United States District Judge
for the Eastern District of Pennsylvania, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
        ALLIANCE FOR THE WILD ROCKIES V. USFS                3

Service proposed Wildlife Conservation Strategy (“WCS”)
amendments, and prepared a draft environmental impact
statement; but the WCS amendments were never adopted. In
2014, the Forest Service approved the Lost Creek Project,
which proposed landscape restoration activities on
approximately 80,000 acres of the Payette National Forest.

    Reversing the district court, the panel held that the final
2014 Record of Decision for the Lost Creek Project, which
eliminated MPC 5.2 (commodity production) in its entirety
and replaced it with MPC 5.1 (restoration), was arbitrary and
capricious because the standards, guidelines, and desired
conditions that determined the forest conditions for MPC 5.1
were different from those for MPC 5.2. Specifically, the
panel held that: the switch from MPC 5.2 to MPC 5.1
improperly resulted in the loss of binding Fire Standard 0312
under the existing Forest Plan; the elimination of the existing
Fire Guideline 0313 was contrary to the Forest Plan; and the
switch resulted in the imposition of new desired vegetative
conditions with the potential to alter the landscape and was
inconsistent with the Forest Plan. The panel concluded that
the switch from MPC 5.2 to MPC 5.1 constituted a violation
of the National Forest Management Act.

   Reversing the district court, the panel held that the Forest
Service’s decision to adopt a new definition of “old forest
habitat” for the Lost Creek Project area was arbitrary and
capricious, and a violation of the National Forest
Management Act.

    Affirming the district court, the panel held that the Lost
Creek Project’s minimum road system designation was not
arbitrary or capricious where the Forest Service fully
explained its decision in selecting an alternative and
considered each of the factors listed under 36 C.F.R. § 212.5.
4       ALLIANCE FOR THE WILD ROCKIES V. USFS

    The panel affirmed the district court’s conclusion that the
Forest Service did not violate the National Environmental
Policy Act by improperly incorporating – or “tiering to” –
the WCS amendments or the WCS draft environmental
impact statement.

    The panel held that plaintiffs’ challenge to the Forest
Service’s failure to reinitiate consultation with the U.S. Fish
and Wildlife Service for the endangered bull trout under
Section 7 of the Endangered Species Act was moot in light
of the Forest Service’s decision to reinitiate consultation for
the bull trout over its entire range, including the Payette
National Forest. The panel vacated the district court’s
decision on this claim.

    The panel instructed the district court to vacate the Forest
Service’s September 2014 Record of Decision and remand
to the Forest Service for further proceedings.


                         COUNSEL

Claudia M. Newman (argued) and Jacob Brooks, Bricklin &
Newman LLP, Seattle, Washington, for Plaintiffs-
Appellants.

Allen M. Brabender (argued), Sean C. Duffy, and Bridget
Kennedy McNeil, Attorneys; Jeffrey H. Wood, Acting
Assistant Attorney General; Environment and Natural
Resources Division, United States Department of Justice,
Washington, D.C.; Kenneth D. Paur, Office of the General
Counsel, Department of Agriculture, Golden, Colorado; for
Defendants-Appellees.
        ALLIANCE FOR THE WILD ROCKIES V. USFS                5

Lawson E. Fite (argued), American Forest Resource
Council, Portland, Oregon, for Intervenor-Defendants-
Appellees.


                         OPINION

MURGUIA, Circuit Judge:

    This case requires us to determine whether the Forest
Service’s management direction for a particular section of
Idaho’s Payette National Forest is consistent with the
management direction that governs the forest as a whole. In
September 2014, the United States Forest Service approved
the Lost Creek-Boulder Creek Landscape Restoration
Project (“Lost Creek Project” or “Project”), which proposed
landscape restoration activities on approximately 80,000
acres of the Payette National Forest. Following approval of
the Project, Plaintiffs-Appellants the Alliance for the Wild
Rockies, Idaho Sporting Congress, and Native Ecosystems
Council (collectively, “Alliance”) filed suit in federal court,
claiming Defendants-Appellees United States Forest
Service, Thomas Tidwell, Keith Lannom, and Nora Rasure
(collectively, “Forest Service”) violated the National Forest
Management Act (“NFMA”) by failing to adhere to the
requirements of the 2003 Payette National Forest Land and
Resource Management Plan (“the Payette Forest Plan” or
“the 2003 Plan”). The 2003 Plan governs management
decisions on all land within the Payette National Forest,
including the Lost Creek Project. Specifically, the Alliance
claimed that the Forest Service acted inconsistently with the
Payette Forest Plan, in a manner that would harm certain
habitat within the forest, when it created a new definition for
“old forest habitat” and designated certain land to be
managed for landscape restoration, as opposed to
6       ALLIANCE FOR THE WILD ROCKIES V. USFS

commodity production. According to the Alliance, although
the Lost Creek Project espoused certain environmental
benefits, the upshot of these decisions would be an increase
in commercial logging and a decrease in habitat protected as
“old forest.” The Alliance also claimed the Forest Service
violated the National Environmental Policy Act (“NEPA”)
by improperly incorporating the analysis of—or “tiering
to”—prior agency documents that did not undergo a full
NEPA review. Finally, the Alliance claimed the Forest
Service violated the Endangered Species Act (“ESA”) by
failing to reinitiate consultation with the United States Fish
and Wildlife Service regarding the effects on critical habitat
for the bull trout.

    In its present appeal, the Alliance challenges the district
court’s grant of summary judgment in favor of the Forest
Service and Intervenor-Defendants-Appellees Adams
County and the Payette Forest Coalition (collectively,
“Adams County”). We have jurisdiction under 28 U.S.C.
§ 1291. We affirm in part and reverse and remand in part.

             I. Statutory & Factual Background

                       A. The NFMA

    The NFMA charges the Forest Service with the
management of national forest land, including planning for
the protection and use of the land and its natural resources.
See 16 U.S.C. § 1600 et seq. Under NFMA, forest land
management occurs on two levels: (1) the forest level, and
(2) the individual project level. Native Ecosystems Council
v. Weldon, 697 F.3d 1043, 1056 (9th Cir. 2012). “On the
forest level, the Forest Service develops a Land and
Resource Management Plan (forest plan), which consists of
broad, long-term plans and objectives for the entire forest.”
Id. The forest plan is then implemented at the project level.
        ALLIANCE FOR THE WILD ROCKIES V. USFS               7

See id. Site-specific projects and activities must be
consistent with an approved forest plan. 16 U.S.C. § 1604(i);
36 C.F.R. § 219.15(b); Native Ecosystems Council v. U.S.
Forest Serv., 418 F.3d 953, 961 (9th Cir. 2005) (“It is well-
settled that the Forest Service’s failure to comply with the
provisions of a Forest Plan is a violation of NFMA.”); Idaho
Sporting Cong., Inc. v. Rittenhouse, 305 F.3d 957, 962 (9th
Cir. 2002) (“[A]ll management activities undertaken by the
Forest Service must comply with the forest plan, which in
turn must comply with the Forest Act . . . .”). In its project
approval document, the agency must describe how the
project is consistent with the forest plan. 36 C.F.R.
§ 219.15(d). A project is consistent if it conforms to the
applicable “components” of the forest plan, including the
standards, guidelines, and desired conditions that are set
forth in the forest plan and that collectively establish the
details of forest management. Consistency under agency
regulations depends upon the component type. The Forest
Service must strictly comply with a forest plan’s
“standards,” which are binding limitations, but it may
deviate from the forest plan’s “guidelines,” so long as the
project is “as effective [as the forest plan] in achieving the
purpose of the applicable guidelines.” Id. § 219.15(d)(3).
When a site-specific project is not consistent with the
applicable forest plan components, the Forest Service must
either modify or reject the proposed project, or amend the
plan. Id. § 219.15(c).

                          B. NEPA

    “NEPA is a procedural statute that requires the federal
government to carefully consider the impacts of and
alternatives to major environmental decisions.” Weldon,
697 F.3d at 1051. “The National Environmental Policy Act
has twin aims. First, it places upon [a federal] agency the
8       ALLIANCE FOR THE WILD ROCKIES V. USFS

obligation to consider every significant aspect of the
environmental impact of a proposed action. Second, it
ensures that the agency will inform the public that it has
indeed considered environmental concerns in its
decisionmaking process.” Kern v. U.S. Bureau of Land
Mgmt., 284 F.3d 1062, 1066 (9th Cir. 2002) (alteration in
original) (internal quotation marks and citation omitted).
“NEPA requires agencies to take a ‘hard look’ at the
environmental consequences of proposed agency actions
before those actions are undertaken.” All. for the Wild
Rockies v. Pena, 865 F.3d 1211, 1215 (9th Cir. 2017)
(citation omitted).

               C. The Payette National Forest

    The Payette National Forest contains approximately
2,300,000 acres of national forest system lands in west
central Idaho. The region is 87% forested and contains
portions of the Salmon, Payette, and Weiser River systems
and parts of the Salmon River Mountains. It is home to many
species, including the threatened bull trout.

    The Payette National Forest is managed in accordance
with the 2003 Payette Forest Plan, pursuant to the NFMA.
Emphasizing restoration and maintenance of vegetation and
watershed conditions, the 2003 Plan divides the Payette
Forest into 14 sections that are called “management areas”
(“MA”). The land within each MA is assigned to various
categories that determine how the land is managed. These
categories are called Management Prescription Categories
(“MPC”). The categories range from “Wilderness” (MPC
1.0) to “Concentrated Development” (MPC 8.0).

    Relevant here, MPC 5.1 places an emphasis on landscape
restoration in order to provide habitat diversity, reduced fire
risk, and “sustainable resources for human use.” Timber
          ALLIANCE FOR THE WILD ROCKIES V. USFS                         9

harvest may occur on MPC 5.1 land, as an outcome of
maintaining resistance to fire, but timber yield is not the
primary purpose. MPC 5.1 constitutes 193,000 acres of the
Payette Forest under the Payette Forest Plan. In contrast,
MPC 5.2 is forested land that has an emphasis on achieving
sustainable resources for commodity outputs, such as timber
production. MPC 5.2 constitutes 247,000 acres under the
2003 Plan.

    In 2011, the Forest Service proposed amendments to the
Payette Forest Plan. The proposed amendments, which were
called the Wildlife Conservation Strategy (“WCS”), would
prioritize activities that would help maintain or restore
habitat for certain species of wildlife that the Forest Service
determined were in greatest need of conservation. Relevant
here, the WCS amendments proposed deleting MPC 5.2
(commodity production) in its entirety, and replacing it with
MPC 5.1 (restoration). 1 The WCS amendments also
proposed changes to Appendix E of the 2003 Payette Forest
Plan, to include a new criteria for defining “Old Forest
Habitat,” a designation that refers to older habitat marked by
large trees and which is particularly good habitat for wildlife.
The Forest Service released a draft environmental impact
statement (“WCS DEIS”) for the proposed amendments
pursuant to NEPA. However, following the public comment
period on the WCS DEIS, the Forest Service stopped the
process, and the WCS amendments were never adopted,
leaving the 2003 Payette Forest Plan fully in effect.

    1
      The switch to a restoration emphasis under MPC 5.1 reflected the
Forest Service’s desire to improve habitat conditions for certain species,
including the white-headed woodpecker, but, according to the Alliance,
did not necessarily benefit other ESA-listed species. The switch to MPC
5.1 also resulted in increased land authorized for commercial and non-
commercial logging.
10      ALLIANCE FOR THE WILD ROCKIES V. USFS

According to the Alliance, the WCS amendments, including
the switch from MPC 5.2 to MPC 5.1 and the new definition
of “Old Forest Habitat,” were controversial policies that
paved the way for logging more trees.

                 D. The Lost-Creek Project

    In 2012, the Forest Service initiated the Lost Creek
Project, which proposed landscape restoration activities on
approximately 80,000 acres of the Payette National Forest,
including commercial and non-commercial logging,
prescribed fires, road closures, and recreation
improvements. The Project area spans three management
areas, MA3 (Weiser River), MA4 (Rapid River), and MA5
(Middle Little Salmon River), and includes land designated
for “restoration” (MPC 5.1) and “commercial production”
(MPC 5.2) under the 2003 Plan. In the Project’s final
environmental impact statement (“Project FEIS”) published
in March 2014, the Forest Service states that the purpose of
the Project is to move vegetation toward the Forest Plan’s
“desired conditions,” which are those conditions deemed
desirable to achieve the specific purpose for each MPC. The
FEIS further states that the Project is “consistent with the
science in the Forest’s [WCS DEIS],” which includes
improving habitat for species of concern, maintaining and
promoting large tree forest structure and forest resiliency,
and reducing the risk of undesirable wildland fire. The
Project also aims to restore certain streams, with an emphasis
on restoring habitat occupied by ESA-listed species, such as
the bull trout.

    In September 2014, the Forest Service entered the final
record of decision (ROD) for the Lost Creek Project,
selecting, from the five alternatives discussed in the FEIS, a
modified version of Alternative B, which implemented
recreation improvement, road management, watershed
        ALLIANCE FOR THE WILD ROCKIES V. USFS              11

restoration, and vegetation management, including 22,100
acres of commercial logging and approximately 17,700 acres
of non-commercial logging. In the ROD, the Forest Service
also approved a “minimum road system” for the Project,
decommissioning approximately 68 miles of roads and
designating 401 miles of roads for maintenance or
improvement in the Project area.

    In June 2015, the Alliance filed suit in the District of
Idaho, alleging the Forest Service violated the NFMA, ESA,
and NEPA and acted arbitrarily and capriciously under the
Administrative Procedure Act (“APA”), 5 U.S.C.
§ 706(2)(A), when it finalized the Lost Creek Project. The
Alliance requested the district court enjoin implementation
of the Project. On August 31, 2016, the district court granted
summary judgment for the Forest Service and Adams
County, concluding that the Project was consistent with the
2003 Forest Plan and applicable law, and that the Forest
Service had not acted arbitrarily or capriciously in approving
the Project. Notably, the district court concluded that the
Lost Creek Project was consistent with the 2003 Payette
Forest Plan. The district court denied the Alliance’s cross-
motion for summary judgment, and entered judgment in
favor of the Forest Service. The Alliance timely appealed.

                   II. Standard of Review

   The court reviews challenges to final agency action
decided on summary judgment de novo. Turtle Island
Restoration Network v. Nat’l Marine Fisheries Serv.,
340 F.3d 969, 973 (9th Cir. 2003). Review is based on the
administrative record. Camp v. Pitts, 411 U.S. 138, 142
(1973).

  Agency decisions that allegedly violated NFMA and
NEPA are reviewed under the APA. Native Ecosystems
12      ALLIANCE FOR THE WILD ROCKIES V. USFS

Council v. U.S. Forest Serv., 428 F.3d 1233, 1238 (9th Cir.
2005). Under the APA, courts shall “hold unlawful and set
aside agency action, findings, and conclusions found to be
. . . arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law.” 5 U.S.C. § 706(2)(A). “The
scope of review under the ‘arbitrary and capricious’ standard
is narrow and a court is not to substitute its judgment for that
of the agency.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v.
State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).
Nevertheless, the agency must “examine the relevant data
and articulate a satisfactory explanation for its action.”
Turtle Island Restoration Network v. U.S. Dep’t of
Commerce, 878 F.3d 725, 732 (9th Cir. 2017) (internal
quotation marks and citation omitted). We will strike down
an agency action as arbitrary and capricious “if the agency
has relied on factors which Congress has not intended it to
consider, entirely failed to consider an important aspect of
the problem, offered an explanation for its decision that runs
counter to the evidence before the agency, or if the agency’s
decision is so implausible that it could not be ascribed to a
difference in view or the product of agency expertise.” Id. at
732–33 (internal quotation marks and citation omitted).

                        III. Discussion

     A. The Project’s Change from MPC 5.2 to MPC 5.1

    The 2003 Payette Forest Plan sets forth a management
directive for the Payette National Forest by establishing
desired conditions for the forest, and then setting standards
and guidelines designed to achieve or maintain those
conditions. In sum, the desired conditions can be viewed as
the long-term goals for the forest as a whole, and the Plan’s
standards and guidelines set forth the manner in which the
Forest Service is to achieve those goals. Any site-specific
        ALLIANCE FOR THE WILD ROCKIES V. USFS                13

project must be consistent with the Forest Plan’s standards,
guidelines and desired conditions. See 36 C.F.R. § 219.15.

     Here, the Alliance argues that the Project is inconsistent
with each of these three Forest Plan components—standards,
guidelines, and desired conditions. Specifically, under the
2003 Plan, certain land is designated as MPC 5.1
(restoration) and certain land is designated as MPC 5.2
(commodity production). At issue in the present suit, the
Lost Creek Project eliminates MPC 5.2 in its entirety and
replaces it with MPC 5.1, which affects land in MA3. The
Alliance argues that the final ROD for the Lost Creek Project
is arbitrary and capricious because the standards, guidelines,
and desired conditions that determine the forest conditions
for MPC 5.1 are different from those for MPC 5.2. We agree.
We address the Forest Plan’s standards, guidelines, and
desired conditions in turn.

                         1. Standards

    “Standards” are binding limitations typically designed to
prevent degradation of current resource conditions. The
switch from MPC 5.2 to MPC 5.1 resulted in the loss of at
least one fire standard on MA3.

    A site-specific project must comply with the standards
set forth in the governing forest plan, 36 C.F.R.
§ 219.15(d)(2), and a project’s deviation from a standard
requires amendment to the forest plan, id. § 219.15(c). Here,
the switch from MPC 5.2 to MPC 5.1 would lead to the loss
of Fire Standard 0312, which states that “[w]ildland fire use
is prohibited.” MPC 5.2 contains a binding fire standard,
whereas MPC 5.1 contains no fire standards at all. Because
standards are binding limitations on Forest Service’s
activity, the elimination of this fire standard on the Project’s
newly-designated MPC 5.1 land constitutes a clear violation
14      ALLIANCE FOR THE WILD ROCKIES V. USFS

of the NFMA. See 16 U.S.C. § 1604(i); Native Ecosystems
Council, 418 F.3d at 961.

     Adams County urges this Court to overlook this
inconsistency on the ground that the fire proscriptions for
MPC 5.1 and MPC 5.2 are “substantially similar,” in that
only prescribed fire may be used under either category. We
decline to speculate on the effects of prescribed fire on MA3,
which is not discussed by the agency in support of its
conclusion that the Lost Project is consistent with the Forest
Plan. It is undisputed that MPC 5.1 establishes no fire
standards for MA3. Rather, MPC 5.1 contains Fire Guideline
0309, which permits the “full range of treatment activities,
except wildland fire use” on land within MA3. Though the
Forest Service argues that the Project area will be more
resilient to fire after the switch to MPC 5.1, it is not clear
that Fire Guideline 0309 constitutes the complete, binding
prohibition on wildland fire contained in Fire Standard 0312.
Moreover, our scope of review does not include attempting
to discern whether the new standards are substantially
similar. See Native Ecosystems Council, 418 F.3d at 961
(“Our scope of review does not include attempting to discern
which, if any, of a validly-enacted Forest Plan’s
requirements the agency thinks are relevant or meaningful.
If the Forest Service thinks any provision of the 1986 HNF
Plan is no longer relevant, the agency should propose
amendments to the HNF Plan altering its standards, in a
process complying with NEPA and NFMA, rather than
discount its importance in environmental compliance
documents.”). In any event, a guideline does not impose a
mandatory constraint on project planning and activity in the
way a standard does. See 36 C.F.R. § 219.7(e)(1)(iii)–(iv).
Accordingly, we conclude that the switch from MPC 5.2 to
MPC 5.1, which resulted in the loss of a binding standard
under the existing Forest Plan, constitutes a violation of the
        ALLIANCE FOR THE WILD ROCKIES V. USFS               15

NFMA. See 16 U.S.C. § 1604(i) (“Resource plans and
permits, contracts, and other instruments for the use and
occupancy of National Forest System lands shall be
consistent with the land management plans.”); 36 C.F.R.
§ 219.15(d)(2) (site-specific project is consistent with the
forest plan where it complies with applicable standards). The
Forest Service’s failure to articulate a rational explanation
for deviation from the Plan’s standard and from agency
regulations that require consistency with the Plan was
arbitrary and capricious. See Native Ecosystems Council,
418 F.3d at 964; see also Sierra Forest Legacy v. Sherman,
646 F.3d 1161, 1176 (9th Cir. 2011) (“Agency decisions that
allegedly violate . . . NFMA are reviewed under the [APA],
and may be set aside only if they are arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with
law.” (quoting Or. Natural Res. Council Fund v. Goodman,
505 F.3d 884, 889 (9th Cir. 2007)).

                        2. Guidelines

    The Lost Creek Project similarly deviates from the 2003
Plan’s guidelines. “Guidelines” are a “preferred or advisable
course of action” to help maintain or restore resource
conditions or prevent resource degradation. A project must
either comply with applicable guidelines or be designed in a
way that is as effective in achieving the purpose of the
applicable guidelines. 36 C.F.R. § 219.15(d)(3)(i), (ii); see
also 36 C.F.R. § 219.7(e)(1)(iv). In MA3, the elimination of
MPC 5.2 results in the loss of Fire Guideline 0313, which
details when prescribed fire may be used. The Forest Service
does not explain, or for that matter attempt to explain, how
the elimination of this guideline in the Lost Creek Project is
consistent with the 2003 Plan, id. § 219.15(d)(3)(i), or how
the Project as a whole is as effective as the 2003 Plan in
achieving the purpose of the applicable guidelines, id.
16      ALLIANCE FOR THE WILD ROCKIES V. USFS

§ 219.15(d)(3)(ii), as is required by agency regulations.
Rather, the management direction for MA3 simply states
that Fire Guideline 0313 will be deleted, without discussing
any replacement provision. Moreover, the Forest Service’s
explanation of “consistency” in the Project FEIS does not
reconcile the loss of MPC 5.2’s guidelines, but contains only
the bare statement that MPC 5.2 is “[o]utside the scope of
the project.” The agency is required to “articulate a
satisfactory explanation for its action.” Turtle Island
Restoration Network, 878 F.3d at 732 (quoting Motor
Vehicle Mfrs. Ass’n of U.S., 463 U.S. at 43); 36 C.F.R.
§ 219.15(d) (“A project or activity approval document must
describe how the project or activity is consistent with
applicable plan components . . . .”). Here, the agency’s
explanation is, in effect, no explanation at all. Accordingly,
we conclude that the elimination of the existing guideline
was contrary to the 2003 Plan in violation of the NFMA, see
16 U.S.C. § 1604(i); 36 C.F.R. § 219.15(d)(3)(i)–(ii); Native
Ecosystems Council, 418 F.3d at 961, and the Forest
Service’s failure to articulate a satisfactory explanation for
the elimination of Fire Guideline 0313 was arbitrary and
capricious.

                   3. Desired Conditions

     The switch from MPC 5.2 to MPC 5.1 similarly renders
the Project inconsistent with the desired vegetative
conditions set forth in the Payette Forest Plan. Unlike the
strict adherence required for standards and guidelines, a site-
specific project is consistent with the “desired conditions”
set forth in the governing forest plan if the project
“contributes to the maintenance or attainment of one or more
. . . desired conditions, . . . or does not foreclose the
opportunity to maintain or achieve any . . . desired
conditions . . . over the long term.” 36 C.F.R. § 219.15(d)(1).
          ALLIANCE FOR THE WILD ROCKIES V. USFS                      17

    Appendix A to the 2003 Plan sets forth desired
vegetative conditions for the Payette Forest. It is undisputed
that the desired vegetative conditions for MPC 5.2 land
differ from those of all other MPCs under the 2003 Plan,
specifically with regards to tree size class and canopy
distribution. Roughly stated, land within MPC 5.2 should
have fewer large trees and a greater degree of canopy
closure, whereas land outside MPC 5.2 should have a higher
percentage of large trees and a lower percentage of canopy
cover. 2

    The Forest Service and Adams County concede that the
switch from MPC 5.2 to MPC 5.1 constitutes a departure
from the desired conditions set forth in the 2003 Plan, but
urge this Court to accept that desired conditions are
“flexible” and may be altered in the short term. For the
reasons discussed below, although we agree with Defendants
that the Plan grants the Forest Service a certain degree of
flexibility in the short term, we conclude that the Plan does
not permit the Forest Service to abandon desired conditions
in favor of different conditions entirely, without
consideration of effects in the long term. See 36 C.F.R.
§ 219.15(d)(1) (project must contribute to the maintenance

    2
       The Plan delineates the desired conditions for each “potential
vegetation group” (PVG), both within MPC 5.2 and outside of MPC 5.2.
For example, with regards to tree size, areas of “Dry Grand Fir” (PVG
5) outside MPC 5.2 should be composed of 3-4% grass, forb, shrub and
seedling, and 66-84% large trees. In contrast, within MPC 5.2, the
desired composition of tree size for PVG 5 is 4-7% grass, forb, shrub and
seedling, and 33-65% large trees. Similarly, with regard to canopy
distribution, there is a difference in the desired conditions on MPC 5.2
land versus non-MPC 5.2 land. For example, looking at areas of “Dry
Grand Fir,” on MPC 5.2 land, 3-23% of the canopy should have “low
closure,” whereas on non-MPC 5.2 land, 25-45% of the canopy should
have low closure.
18      ALLIANCE FOR THE WILD ROCKIES V. USFS

of desired conditions or must not foreclose desired
conditions over the long term).

    “Desired condition” is defined in the Payette Forest Plan
as “a portrayal of the land, resource, or social and economic
conditions that are expected in 50–100 years if management
goals and objectives are achieved. A vision of the long-term
conditions of the land.” The 2003 Plan contemplates that
movement away from a desired condition in the short term
may facilitate the achievement of the desired condition in the
long term. The Plan’s Vegetation Guideline VEGU01 states:

       During site/project-scale analysis, tradeoffs
       in the achievement of one or more of the
       vegetative components described in
       Appendix A may need to be considered.
       Current conditions of the vegetation may
       necessitate the need to move one component
       away from the desired condition in order to
       move another one toward the desired
       condition. In these situations, decisions
       should be based not only on which vegetative
       component is important to emphasize at any
       point in time to meet resource objectives, but
       also how to effectively move all components
       toward their desired condition over the long
       term.

Citing to this language, Adams County argues the Project’s
switch from MPC 5.2 to MPC 5.1 is a short-term trade-off
that will not preclude the Forest from moving closer to the
MPC 5.2 desired conditions specified in the 2003 Plan. We
disagree.

    The 2003 Plan permits the Forest Service to deviate from
the desired conditions in one vegetative component, if that
        ALLIANCE FOR THE WILD ROCKIES V. USFS             19

deviation will help achieve those desired conditions in
another vegetative component. VEGU01 does not authorize
the elimination of the desired conditions for MPC 5.2 and
their replacement with the desired conditions in MPC 5.1, as
occurred here. Rather, consistent with 36 C.F.R.
§ 219.15(d)(1), VEGU01 instructs the Forest Service to
manage the Plan’s vegetative components in a manner that
moves all components toward their desired conditions in the
long term. The Forest Service has not articulated how the
switch from MPC 5.2 to MPC 5.1 moves all components
toward their desired conditions over the long term, as it is
required to do under the 2003 Plan and agency regulations.
36 C.F.R. § 219.15(d)(1). Rather, the Forest Service has
simply replaced the existing desired conditions with new and
different ones.

    We reject Adams County’s contention that the switch to
from MPC 5.2 to MPC 5.1 avoids any unlawful
inconsistencies because desired conditions may still be
achieved in the long term. Adams County relies on a “White
Paper regarding MPC 5.1 vs 5.2 desired conditions,”
authored by Forest Vegetation Specialist Paul Klasner,
which states that the switch to MPC 5.1 does not preclude
attainment of MPC 5.2 desired conditions because “[f]uture
project decisions in the LCBC project area could still choose
to move closer to the desired conditions for MPC 5.2 as this
decision would not preclude the attainment of MPC 5.2
desired conditions.” Even assuming that Mr. Klasner’s white
paper represents the official position of the agency, the
abstract possibility that the Forest Service may someday
revert back to the desired conditions set forth in the 2003
Forest Plan is not evidence that the present deviation will
move the Forest closer toward existing desired conditions
20        ALLIANCE FOR THE WILD ROCKIES V. USFS

over the long term, as is required to show consistency with
the 2003 Plan. 3 36 C.F.R. § 219.15(d)(1).

    In its remaining points, the Forest Service seeks to
reassure us that MPC 5.1 is consistent with the 2003 Plan,
by reference to portions of the Project FEIS and the Plan
containing highly technical discussions of vegetation
conditions. This is not a statement of consistency that the
Court can reasonably be expected to review or that is entitled
to deference. See Friends of the Wild Swan v. Weber,
767 F.3d 936, 947 (9th Cir. 2014) (“The Forest Service’s
interpretation and implementation of its own forest plan is
entitled to substantial deference, but we must be able to
reasonably discern from the record that the Forest Service
complied with the plan’s standards.” (internal quotation
marks and citations omitted)); see also Nat. Res. Def.
Council, 828 F.3d at 1132–33 (“[I]f the agency itself did not
provide reasons to satisfy the above standard, we will not use
our own line of reasoning to bolster the agency decision on
grounds that it did not include in its reasoning.”). Moreover,
the Forest Service’s assurances on appeal are not reflected in
the record, which shows clear deviations from the desired
condition set forth in the 2003 Plan. See Native Ecosystems
Council v. Tidwell, 599 F.3d 926, 936 (9th Cir. 2010)
(“fuzzy assurance[s]” do not erase the specific
inconsistencies identified in the record). For these reasons,
we conclude that the switch from MPC 5.2 to MPC 5.1,
which resulted in the imposition of new desired vegetative

     3
       Under the APA, an agency may rely on the position stated in a
white paper, but must still explain its decision sufficiently to determine
compliance with applicable law. See Nat. Res. Def. Council, Inc. v.
Pritzker, 828 F.3d 1125, 1140 (9th Cir. 2016). Adams County overlooks
the fact that in the Project FEIS the Forest Service neither relies on Mr.
Klasner’s white paper, nor explains how the new desired vegetative
conditions comply with the Forest Plan.
          ALLIANCE FOR THE WILD ROCKIES V. USFS                      21

conditions with the potential to alter the landscape, was
inconsistent with the 2003 Plan. See 16 U.S.C. § 1604(i);
36 C.F.R. § 219.15(d)(1).

          B. The Project’s Definition of “Old Forest”

    In its second NFMA claim, the Alliance contends that
the Project’s definition for “old forest habitat” is inconsistent
with the definition of “old forest” in the 2003 Forest Plan.
Specifically, the Alliance contends that the Project uses the
criteria for “old forest habitat” found in the WCS
amendments, as opposed to the Plan.

    Appendix A to the 2003 Forest Plan establishes the
desired vegetative conditions for “old forest.” Unlike the
switch from MPC 5.2 to MPC 5.1, which was limited to land
in MA3, a change to the definition of “old forest” potentially
affects vegetation conditions throughout the Lost Creek
Project.

    Here, again, the Lost Creek Project deviates from a
standard set forth in the Payette Forest Plan. In its discussion
of old forest and old growth, the 2003 Plan sets forth a
standard that requires maintaining at least 20 percent of the
acres within each forested PVG in the large tree size class. 4
This standard is aimed at helping certain species that are
dependent upon large trees. Where the large tree size class
constitutes less than 20 percent of the total PVG acreage,
management action shall not decreases the current area
occupied by the large tree size class, except where, among
other things, management actions would not degrade or


    4
      The Lost Creek Project area contains all of the Plan’s eleven PVGs,
except PVG 4.
22       ALLIANCE FOR THE WILD ROCKIES V. USFS

retard attainment of desired vegetation conditions in the
short or long-term.

    The Project FEIS does not discuss this standard. It also
adopts the definition of “old forest habitat” from the WCS
DEIS, instead of the definitions of “old forest” and “old
growth” from the 2003 Plan. On appeal the Forest Service
assures the Court that there has been no change to the
definition of “old forest,” only newly-added quantitative
criteria that “flesh out” the Plan’s existing definition of “old
forest.” In spite of these assurances on appeal, the Project
FEIS clearly states that “no stands have been identified in
the project area that meet all attributes that characterize old
forest habitat as defined in proposed [WCS amendments].”
This is facially inconsistent with the Plan, which
acknowledges historic presence of both large tree size class
and old growth in virtually all of the PVGs, and mandates
specific percentage of large tree size class on each PVG.

    On this record we cannot say that the Forest Service
“considered the relevant factors and articulated a rational
connection between the facts found and the choice made.”
Pyramid Lake Paiute Tribe of Indians v. U.S. Dept. of Navy,
898 F.2d 1410, 1414 (9th Cir. 1990) (citations omitted). The
Forest Service’s decision to adopt a new definition of “old
forest habitat” for the Project area is, accordingly, arbitrary
and capricious.

     C. The Project’s Minimum Road System Designation

    The Alliance also challenges the Forest Service’s
decision to designate a minimum road system (“MRS”) for
the Lost Creek Project that exceeds the number of miles in
the MRS recommended in the Forest Service’s Travel
Analysis Report for the Project area. The Travel
Management Rule sets forth rules for travel and
          ALLIANCE FOR THE WILD ROCKIES V. USFS                        23

transportation systems in national forests. Administration of
the Forest Development Transportation System, 66 Fed.
Reg. 3206 (Jan 12, 2001) (Subpart A codified at 36 C.F.R.
§§ 212.1 to 212.21). 5 Relevant here, the Forest Service must
“identify the [MRS] needed for safe and efficient travel and
for administration, utilization, and protection of National
Forest System lands.” 36 C.F.R. § 212.5(b)(1).

         The minimum system is the road system
         determined to be needed to meet resource and
         other management objectives adopted in the
         relevant land and resource management plan
         . . . , to meet applicable statutory and
         regulatory requirements, to reflect long-term
         funding expectations, to ensure that the
         identified system minimizes adverse
         environmental impacts associated with road
         construction,                 reconstruction,
         decommissioning, and maintenance.

Id. The Forest Service must also designate roads for
decommissioning. Id. § 212.5(b)(2). Designation of the
MRS and road decommissioning must be accomplished by
completing a “science-based roads analysis at the
appropriate scale,” and incorporating, to the degree
practicable, the interests of affected citizens and state, local,
and tribal governments. Id. § 212.5(b)(1). This process
results in a “travel analysis report” for a given area, which
sets forth a recommended MRS for a given area. Generally
speaking, the analysis and recommendation provided in the

    5
       Subpart B of the Travel Management Rule, promulgated four years
later, in 2005, is not at issue in the present case. See Travel Management;
Designated Routes and Areas for Motor Vehicle Use, 70 Fed. Reg.
68,264 (Nov. 9, 2005) (codified at 36 C.F.R. §§ 212.50–212.57).
24      ALLIANCE FOR THE WILD ROCKIES V. USFS

travel analysis report will inform the agency’s analysis
during the subsequent NEPA process for a particular site-
specific project.

    In connection with the Lost Creek Project, the Forest
Service completed a travel analysis report (“the Report”),
that identified 474 existing miles of roadway in the Project
area. The Report makes a management recommendation for
each road, which corresponds to desired conditions and
activities for the existing management areas under the 2003
Payette Forest Plan. The Report’s recommended MRS
reflects the roads that received recommendations in the
Report for “maintain,” “maintain or improve,” or “improve.”
Here, the Report recommends approximately 240 miles of
roads for the MRS, 68 miles of roads for decommissioning,
and 149 miles of roads for long-term closure or “LTC.”

    In spite of the recommendation contained in the Report,
the Project’s ROD adopts a MRS with 401 miles of roads.
This is a reduction from the 474 miles of existing roads in
the Project area, but an increase from the 240 miles of road
recommended in the Report. We reject the Alliance’s
contention that this rendered the Project’s MRS arbitrary and
capricious.

    In designating the MRS for the Project, the Forest
Service satisfied the requirements of 36 C.F.R. § 212.5(b).
First, the FEIS supports its decision by discussing the
resource and management objectives adopted in the relevant
land and resource management plan in relation to roads in a
section devoted to “Transportation.” This section discusses
the forest-wide goals, objectives, and standards for roads
under the existing Forest Plan. These include protecting
resources, providing recreational experiences, and providing
safety and welfare of users. Second, the FEIS addresses the
“applicable regulatory requirements” in its discussion of the
        ALLIANCE FOR THE WILD ROCKIES V. USFS              25

Travel Analysis Process and 36 C.F.R. § 212.5. Here the
Forest Service identifies the same key issue the Alliance
complains of: the fact that the number of roads selected for
the MRS and their maintenance level could affect sediment
rates and long term watershed functionality. Third, contrary
to the Alliance’s contention, this section also contains a
robust discussion of maintenance costs for each alternative
and accounts for “long-term funding expectations.” The
discussion explains that funding derives from a variety of
sources, and that future maintenance costs and
environmental effects will be reduced through various
activities, such as graveling soft spots and riparian areas.
Finally, as discussed above, the environmental impacts
associated with road construction, reconstruction,
decommissioning and maintenance are discussed at length in
the FEIS. Long-term effects, direct and indirect effects, and
cumulative effects are similarly analyzed for all alternatives
with regards to watershed conditions.

     Though Alternative C, the Alliance’s preferred
alternative, provides the most benefits for watershed
restoration, the FEIS concluded that Alternative C was
financially inefficient and did not meet other management
objectives under the Forest Plan. The Forest Service
concluded that Alternative C was less beneficial for tree size
class, left portions of the area susceptible to insects and
wildfire, and would restore fewer acres for certain ESA-
listed species. The Alliance does not challenge any of these
conclusions.

    Because the Forest Service fully explained its decision
in selecting Alternative B as the appropriate MRS for the
Project and considered each of the factors listed under
36 C.F.R. § 212.5, we conclude that the Project’s MRS
designation was not arbitrary or capricious.
26      ALLIANCE FOR THE WILD ROCKIES V. USFS

                         D. Tiering

    The Alliance contends that the Project FEIS violates
NEPA by improperly incorporating—or “tiering to”—the
WCS amendments. Ordinarily, an agency can avoid some of
the burdens of the NEPA process by “tiering” to a prior
document that has itself been the subject of NEPA review.
“Tiering” is defined as “avoiding detailed discussion by
referring to another document containing the required
discussion,” Kern, 284 F.3d at 1073, and, under Council for
Environmental Quality (“CEQ”) regulations, it is expressly
permitted:

       Agencies are encouraged to tier their
       environmental impact statements to eliminate
       repetitive discussions of the same issues and
       to focus on the actual issues ripe for decision
       at each level of environmental review.
       Whenever a broad environmental impact
       statement has been prepared (such as a
       program or policy statement) and a
       subsequent statement or environmental
       assessment is then prepared on an action
       included within the entire program or policy
       (such as a site specific action) the subsequent
       statement or environmental assessment need
       only summarize the issues discussed in the
       broader      statement      and      incorporate
       discussions from the broader statement by
       reference and shall concentrate on the issues
       specific to the subsequent action.

40 C.F.R. § 1502.20. CEQ regulations further state that
“[t]iering is appropriate when the sequence of statements or
analyses is . . . [f]rom a program, plan, or policy
        ALLIANCE FOR THE WILD ROCKIES V. USFS                27

environmental impact statement to a program, plan, or policy
statement or analysis of lesser scope or to a site-specific
statement or analysis.” 40 C.F.R. § 1508.28(a). The Ninth
Circuit has further interpreted these regulations to only
permit tiering to another environmental impact statement.
League of Wilderness Defs.-Blue Mountains Biodiversity
Project v. U.S. Forest Serv., 549 F.3d 1211, 1219 (9th Cir.
2008) (collecting cases); see also Kern, 284 F.3d at 1073
(“However, tiering to a document that has not itself been
subject to NEPA review is not permitted, for it circumvents
the purpose of NEPA.”). This is because in order to comply
with NEPA, the agency must “articulate, publicly and in
detail, the reasons for and likely effects of those management
decisions, and . . . allow public comment on that
articulation.” Kern, 284 F.3d at 1073.

     Alternatively, where an agency merely incorporates
material “by reference,” without impeding agency and
public review of the action, the agency is not improperly
tiering. See 40 C.F.R. § 1502.21 (“Agencies shall
incorporate material into an environmental impact statement
by reference when the effect will be to cut down on bulk
without impeding agency and public review of the action.”);
California ex rel. Imperial Cty. Air Pollution Control Dist.
v. U.S. Dep’t of the Interior, 767 F.3d 781, 792–93 (9th Cir.
2014). Ultimately, when reviewing for NEPA compliance,
we look to whether the agency performed the NEPA analysis
on the subject action. See Muckleshoot Indian Tribe v. U.S.
Forest Serv., 177 F.3d 800, 809 (9th Cir. 1999).

    The Alliance argues that the WCS amendments are
policy decisions that have not undergone the full NEPA
review, and are improperly relied upon in the Project FEIS
to justify deviations from the policies set forth in the Payette
Forest Plan. We note at the outset that because the WCS
28      ALLIANCE FOR THE WILD ROCKIES V. USFS

amendments themselves are an agency policy statement, not
a NEPA document, tiering to this document would be
categorically improper under the CEQ regulations. League
of Wilderness Defs.-Blue Mountains Biodiversity Project,
549 F.3d at 1219. Similarly, although the WCS DEIS is a
NEPA document, adopting the scientific analysis in the
WCS DEIS would be improper because that document did
not undergo public comment and was therefore not subject
to the full NEPA review. See Kern, 284 F.3d at 1073.

     Nevertheless, we do not find that the Forest Service’s
reliance on the WCS DEIS improper. The Alliance identifies
two aspects of the Project FEIS that it contends constitute
improper tiering. First, in its analysis of desired conditions,
the Project EIS “incorporates the science and updated data
from the draft [WCS DEIS],” which is “new and/or different
science, or interpretation of science than the Forest Plan.”
The FEIS also “utilizes desired conditions for MPC 5.1 . . .
in lieu of those for MPC 5.2, when differences exist.”
Second, the Project’s analysis of wildlife species and their
habitats “was completed using the best available science
used in the WCS DEIS.” This included adopting the
“fundamental concept of the WCS DEIS,” that species have
a greater likelihood of sustainability in habitats that are
within the “historic range of variability.” The Project applies
the habitat groupings employed in Appendix E of the WCS
in its analysis of effects of the Project on wildlife. However,
notably, the Alliance does not point to any part of the Project
FEIS that adopts or incorporates NEPA analysis from the
WCS DEIS.

    In Kern, we held that the EIS for the Coos Bay Resource
Management Plan was inadequate because it illegally tiered
to an agency guideline document for managing the Port
Orford cedar. 284 F.3d at 1073–74. The EIS determined that
        ALLIANCE FOR THE WILD ROCKIES V. USFS             29

all management of the cedar would be within the ranges set
in the guideline document. Id. at 1074. In rejecting this as
improper tiering, the court noted that the EIS thereafter did
not provide any analysis of those guideline ranges. Id.
Because the guidelines themselves were not a document
subject to NEPA, the BLM had effectively evaded NEPA
review. See id. at 1069, 1074. Similarly, in Muckleshoot
Indian Tribe, we concluded that the EIS for a land exchange
on Huckleberry Mountain improperly tiered to the EIS for
the applicable land and resources management plan.
177 F.3d at 810–11. As in Kern, we found that neither the
exchange EIS nor the plan EIS fully analyzed the cumulative
impacts of the increased logging on parcels that would be
transferred under the exchange, meaning that “the
cumulative impacts of land exchanges would escape
environmental review.” Id. Finally, in Native Ecosystems
Council & Alliance for the Wild Rockies v. United States
Forest Service ex. Rel Davey, cited by the Alliance here, the
District of Idaho found that the Forest Service’s reliance on
a landscape “analysis map” of lynx habitat in an
environmental assessment (EA) for a commercial thinning
project in the Caribou-Targhee National Forest constituted
improper tiering. 866 F. Supp. 2d 1209, 1227–28 (D. Idaho
2012). There, like in Kern and Muckleshoot Indian Tribe, the
map had not been subject to any NEPA analysis whatsoever,
and the EA similarly did not discuss what effects the removal
of the landscape analysis units would have on the lynx, its
habitat, and the habitat of the snowshoe hare. Id.

    In contrast, in California ex rel. Imperial County Air
Pollution Control District, we looked at an EIS regarding the
transfer of water rights agreements and concluded that no
improper tiering had occurred. 767 F.3d 781. There, the
plaintiffs “fail[ed] to identify relevant material discussed
solely in the Transfer [environmental impact report (“EIS”)]
30      ALLIANCE FOR THE WILD ROCKIES V. USFS

or significant information excluded from the Transfer EIS.”
Id. at 793. Because the necessary analysis was in the EIS, we
concluded that the agency had merely incorporated the
environmental report by reference, which was not precluded
by NEPA. Id. at 793–94.

     Unlike Kern and Muckleshoot Indian Tribe, this case
does not involve an EIS that lacks the required NEPA
analysis. Rather, the portions of the Project FEIS identified
by the Alliance show that Forest Service relied on data and
science prepared for the WCS DEIS. This might be
considered improper tiering, but for the fact that the Project
FEIS goes on to analyze the desired conditions for MPC 5.1
and the wildlife habitat categories from the WCS
amendments in the context of the present project, including
analyzing the cumulative, direct and indirect effects on
vegetative resources and wildlife. The Alliance has not
identified any required analysis that was not performed in
the Project FEIS. To the extent the Alliance challenges the
adoption of WCS standards in lieu of the Payette Forest
Plan’s standards, this might give rise to a separate NFMA
claim, but it does not, in and of itself, constitute improper
tiering under NEPA, as we have previously understood and
applied that term. See 40 C.F.R. § 1502.20. We accordingly
reject the Alliance’s contention that the Forest Service
violated NEPA by incorporating the standards and science
underlying the WCS amendments.

               IV. The Alliance’s ESA Claim

    The Alliance challenges the Forest Service’s failure to
reinitiate consultation with the United States Fish and
Wildlife Service for the endangered bull trout under Section
7 of the ESA. The parties now agree that in light of the Forest
Service’s decision to reinitiate consultation for the bull trout
over its entire range, including the Payette National Forest,
        ALLIANCE FOR THE WILD ROCKIES V. USFS               31

that claim is moot. We agree and will grant the Forest
Service’s motion to dismiss the ESA claim. The portion of
the district court’s decision addressing the Alliance’s ESA
claim is vacated pursuant to United States v. Munsingwear,
340 U.S. 36, 39 (1950). See NASD Dispute Resolution, Inc.
v. Judicial Council of Cal., 488 F.3d 1065, 1068 (9th Cir.
2007) (“Under the ‘Munsingwear rule,’ vacatur is generally
‘automatic’ in the Ninth Circuit when a case becomes moot
on appeal.” (quoting Publ. Util. Comm’n v. FERC, 100 F.3d
1451, 1461 (9th Cir. 1996)). Here, mootness was not caused
by the Alliance in an attempt to evade an adverse decision.
We see no reason not to vacate the lower court’s decision on
this claim. See id. at 1069.

                     V. Injunctive Relief

    Having determined that the Forest Service violated the
NFMA, we must determine the appropriate relief. “Although
not without exception, vacatur of an unlawful agency action
normally accompanies a remand.” Alsea Valley All. v. Dep’t
of Commerce, 358 F.3d 1181, 1185 (9th Cir. 2004). This is
because “[o]rdinarily when a regulation is not promulgated
in compliance with the APA, the regulation is invalid.”
Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1405
(9th Cir. 1995). When equity demands, however, the
regulation can be left in place while the agency reconsiders
or replaces the action, or to give the agency time to follow
the necessary procedures. See Humane Soc. of U.S. v. Locke,
626 F.3d 1040, 1053 n.7 (9th Cir. 2010); Idaho Farm Bureau
Fed’n, 58 F.3d at 1405. A federal court “is not required to
set aside every unlawful agency action,” and the “decision
to grant or deny injunctive or declaratory relief under APA
is controlled by principles of equity.” Nat’l Wildlife Fed’n v.
Espy, 45 F.3d 1337, 1343 (9th Cir. 1995). “A plaintiff
seeking a preliminary injunction must establish that he is
32       ALLIANCE FOR THE WILD ROCKIES V. USFS

likely to succeed on the merits, that he is likely to suffer
irreparable harm in the absence of preliminary relief, that the
balance of equities tips in his favor, and that an injunction is
in the public interest.” Winter v. Nat. Res. Def. Council Inc.,
555 U.S. 7, 20 (2008). “Environmental injury, by its nature,
can seldom be adequately remedied by money damages and
is often permanent or at least of long duration, i.e.,
irreparable. If such injury is sufficiently likely, therefore, the
balance of harms will usually favor the issuance of an
injunction to protect the environment.” Amoco Prod. Co. v.
Vill. of Gambell, 480 U.S. 531, 545 (1987).

    Here, absent vacatur, the Project will result in the
management of certain land for restoration, instead of
commodity production, and lead to the imposition of a new
definition of “old forest habitat.” These changes will result
in the loss of several binding standards under the existing
forest plan. This is sufficient to justify vacatur. See Idaho
Sporting Cong., Inc., 305 F.3d at 966 (“If the Forest Plan’s
standard is invalid, or is not being met, then the timber sales
that depend upon it to comply with the Forest Act are not in
accordance with law and must be set aside.” (citation
omitted)). We further note that under the Project FEIS,
commercial thinning is authorized on a large portion of the
Project area. Adams County has not addressed any of these
potential environmental harms, such as the unexplained
absence of “old forest habitat” on the Project area, and
therefore has not overcome the presumption of vacatur. See
Alsea Valley All., 358 F.3d at 1185.

                        VI. Conclusion

   We affirm the district court’s ruling that defendants did
not act arbitrarily and capriciously in approving the
Minimum Road System. We also affirm the district court’s
conclusion that the Forest Service did not violate NEPA by
        ALLIANCE FOR THE WILD ROCKIES V. USFS              33

improperly tiering to the WCS amendments or the WCS
DEIS. We reverse the district court’s conclusions that the
Forest Service did not violate the NFMA in approving the
Project’s switch from MPC 5.2 to MPC 5.1 and the new
definition of “old forest habitat.” Because the ESA claim is
moot, we vacate the district court’s decision and judgment
with regards to that claim only.

    AFFIRMED IN            PART, REVERSED and
REMANDED IN PART. The parties shall bear their own
costs on appeal. On remand the district court is instructed to
vacate the Forest Service’s September 2014 final record of
decision and remand to the Forest Service for further
proceedings consistent with this Opinion.

    Defendants-Appellees’ Motion to Dismiss is
GRANTED. (Doc. 50.) The Alliance’s ESA claim is
DISMISSED as moot. The portion of the district court’s
decision and judgment with regards to the Alliance’s ESA
claim is VACATED.